DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                 REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-10, drawn to a method for reprocessing fiber composite material.
Group II, claim(s) 11, drawn to a body comprising fiber needles.Group III, claim(s) 12-19, drawn to a second a method for reprocessing fiber composite material.Group IV, claim(s) 20, drawn to  a third method for the reprocessing fiber composite materials,The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
(Group I & II) & (Group I & III) & (Group I & IV) lack unity of invention because even though the inventions of these groups require the technical features of 
    The method comprising: 
feeding items containing fiber composite material into an impact reactors and comminuting the items by mechanical loading, 
wherein the comminution is carried out in such a way that fiber needles with adhering matrix are produced as a comminution product.
these technical features are not a special technical features as they do not make a contribution over the prior art in view of Weyant et al. (US-2011/0,301,287, hereinafter Weyant).  
([0024]) teaches that a disclosed method to break down composite material may include, as non-limiting examples, shredding, crushing, chopping, cutting, ripping, tearing, pounding, grinding or otherwise degrading a composite material to form small pieces of composite material. ([0026]) teaches that the composite material used in a disclosed method recycles pre-existing composite products or raw materials that are waste, surplus or damaged beyond usefulness. Non-limiting examples of sources of such materials include cured or uncured scrap and rovings from fiberglass and fiber-reinforced plastic manufacturers and product manufacturers, boat hulls and other marine equipment, composite turbine blades, including windmill blades, and aircraft parts. 
([0027]) teaches that in some cases, the composite material is too large to fit into the shredder or grinder. Therefore, the methods of the disclosure may include crushing, cutting, chopping, ripping, tearing or otherwise reducing large pieces of composite . 
(Group II & III) & (Group II & IV) lack unity of invention because the groups do not share the same or corresponding technical feature.
(Group III & IV)  lack unity of invention because even though the inventions of these groups require the technical features of, 
A method of reprocessing fiber composite materials, comprising: 
placing structural components comprising fibers and a matrix into an impact reactor; mechanically degrading the structural components into a comminuted product in the form of fiber needles with adhering matrix; 
First Inventor: Ralf SchaferApplicants: Schafer Elektrotechnik u. Sondermaschinen GmbH, andCarbon-Werke WeiBgerber GmbH & Co. KGApplication No. Filed HerewithDocket No. 6008.13 feeding items containing fiber composite material into an impact reactors and comminuting the items by mechanical loading, 
wherein the comminution is carried out in such a way that fiber needles with adhering matrix are produced as a
determining the size of said comminuted product with at least one of a slotted and perforated cover plates; 
discharging said comminuted product out of said impact reactor wherein the size of said comminuted product is adjustable to maximize the fiber needles and adhering matrix ratio.
these technical feature are not special technical features as they do not make a contribution over the prior art in view of Meredith et al. (US-2016/0,059,450, hereinafter Meredith)
&b.) ([0028]) teaches that the source 36 may include scraps of fiber-reinforced composite structures that are the result of manufacturing operations that are distinct from a system 10. For example, in the aerospace industry, many component parts of aircraft are now being constructed of fiber-reinforced composite materials, and various such component parts are constructed by various different manufacturing methods, including methods other than compression molding. In some such other manufacturing methods, fiber-reinforced composite material and parts are trimmed, resulting in what historically has been waste. Additionally, following a quality inspection of a fiber-reinforced composite part, the entire part may not be suitable for intended purpose and historically may have been scrapped as waste. Such former waste may be utilized as or turned into chopped fiber composite pieces 14 for use with systems 10 according to the present disclosure. As illustrative, non-exclusive examples, such scraps may be operated on by a grinder, a chipper, a cutter, or other suitable device to create chopped fiber composite pieces 14 for use with systems 10. As such, the recycled particles produced in 
([0034]) teaches that as schematically and optionally illustrated in FIG. 2, a pneumatic device 24 may include a plurality of spaced-apart nozzles 32. Each nozzle may be configured to direct a unique pressurized stream of gas, such as with the uniqueness based on one or more of pressure, duration, direction, orientation, position, velocity, and temperature. In some systems 16, each nozzle may be configured to direct chopped fiber reinforced composite pieces having a predetermined characteristic
([0044]) teaches that the characteristics on which the directing 110 is based may include one or more of size, thickness, volume, aspect ratio of length to width, shape, color, fiber orientation, fiber number, presence of a defect, fiber pattern, orientation, reflectivity, opacity, light absorbance, geometry, and velocity.
A telephone call was made to Dean Amburn (248-621-2111) on 3-18-2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
 	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i) 	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.                                                                Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 730 AM-530 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                        

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715